                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION - DETROIT

  IN RE:                                            CHAPTER 13
  Mark J Zayti,                                     CASE NO. 16-54802-MBM
                                                    JUDGE MARCI B. MCIVOR
                              DEBTOR.
  ___________________________________/

  TRUSTEE’S MOTION TO TERMINATE ORDER EXCUSING ENTRY OF
 THIRD PARTY PAYMENT ORDER AND ORDER TO DEBTOR TO REMIT
 PAYMENTS TO CHAPTER 13 TRUSTEE BY ELECTRONIC TRANSFER OF
                          FUNDS

      NOW COMES the Chapter 13 Standing Trustee in this matter, David Wm. Ruskin,
and moves this Honorable Court to terminate the Order Excusing Entry of Third Party
Payment Order and Order to Debtor to Remit Payments to Chapter 13 Trustee by Electronic
Transfer of Funds, and in support thereof states as follows:

       1.     Debtor commenced this case by filing a voluntary petition under Chapter 13
of the United States Bankruptcy Code on October 31, 2016.

       2.     On December 13, 2016, this Court entered its Order Excusing Entry of Third
Party Payment Order and Order to Debtor to Remit Payments to Chapter 13 Trustee by
Electronic Transfer of Funds (“ACH Order”).

       3.     In the six calendar months preceding the filing of this Motion, Trustee has
processed six ACH transfer requests. Of those ACH payment transfer requests, three have
been refused by debtor’s bank as debtor’s account has failed to contain sufficient funds to
honor the ACH withdrawal request.

       4.     Debtor’s continued participation in the ACH process is of no benefit to
debtor, creditors or the estate. Trustee continues to process ACH requests which are not
honored by debtor’s bank. Debtor continues to incur non-sufficient funds bank charges,
further eroding debtor’s already tenuous financial position. Creditors receive no benefit as
the ACH transfers are refused, resulting in no funds being available for disbursement to
creditors.

        5.      The Trustee requested Debtor’s concurrence in the relief requested in this
Motion at least 7 days prior to filing. Debtor did not respond to the request for concurrence
in the relief requested in this Motion.



16-54802-mbm       Doc 104     Filed 05/21/19    Entered 05/21/19 14:21:26     Page 1 of 3
        WHEREFORE, the Chapter 13 Standing Trustee requests that this Court enter its
Order Terminating Debtor’s Participation in the Electronic Transfer of Funds Program
pursuant to this Court’s Order Excusing Entry of Third Party Payment Order and Order
Directing Debtor to Remit Payments to Chapter 13 Trustee by Electronic Transfer of
Funds; and releasing the Trustee from any obligation to process Electronic Transfer of
Funds requests or payments in this case; and directing such other and further proceedings
as this Court deems just and appropriate under the circumstances.

                           OFFICE OF DAVID WM. RUSKIN,
                           STANDING CHAPTER 13 TRUSTEE

Dated: May 20, 2019         By: ___/s/ Lisa K. Mullen___
                             LISA K. MULLEN (P55478)
                             THOMAS D. DECARLO (P65330)
                             Attorneys for Chapter 13 Trustee, David Wm. Ruskin
                             1100 Travelers Tower
                             26555 Evergreen Road
                             Southfield, MI 48076-4251
                             Telephone (248) 352-7755




16-54802-mbm      Doc 104    Filed 05/21/19   Entered 05/21/19 14:21:26     Page 2 of 3
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT

  IN RE:                                               CHAPTER 13
  Mark J Zayti,                                        CASE NO. 16-54802-MBM
                                                       JUDGE MARCI B. MCIVOR
                              DEBTOR.
  _______________________________________/

ORDER TERMINATING ORDER EXCUSING ENTRY OF THIRD PARTY PAYMENT
  ORDER AND ORDER TO DEBTOR TO REMIT PAYMENTS TO CHAPTER 13
           TRUSTEE BY ELECTRONIC TRANSFER OF FUNDS

        This matter came on for hearing upon a Motion filed by the Chapter 13 Standing Trustee
pursuant to E.D. Mich. LBR 9014-1, a Notice of Trustee’s Motion To Terminate Order Excusing
Entry Of Third Party Payment Order And Order To Debtor To Remit Payments To Chapter 13
Trustee By Electronic Transfer Of Funds having been provided, and the Court being otherwise
sufficiently advised in the premises;

       IT IS HEREBY ORDERED that the Court’s Orders Excusing Entry of Third Party Payment
Order and Order Directing Debtor to Remit Payments to Chapter 13 Trustee by Electronic Transfer of
Funds are terminated;

       IT IS FURTHER ORDERED that the Trustee is released from any obligation to process
Electronic Transfer of Funds requests or payments in this case.




                                           EXHIBIT 1




16-54802-mbm        Doc 104     Filed 05/21/19     Entered 05/21/19 14:21:26        Page 3 of 3
